ORDER
Order Petitions for Rehearing
On consideration of the petitions for rehearing filed on 4/10/06, and the responses filed on 5/2/06 and 5/03/06,
It IS ORDERED:
1. Appellant’s Petition for Rehearing is Denied.
2. Appellee’s Petition for Rehearing is Granted in Part for the limited purpose of correcting the original opinion with the changes noted below in paragraph 4.
3. Opinion number 5997, issued on March 31, 2006, is Withdrawn.
4. Opinion number 6019 is issued in its place today. There are two changes.
(a) The last four lines of footnote 2 have been replaced with the following:
Citing AS 36.30.699, the university asserts in passing that Lakloey has never made any showing that its economic interest was in any way impacted by the issuance-of Addendum #2. We regard this assertion as a contention that Lakloey does not have standing. This cursory assertion does not'preserve the issue. We therefore assume for purposes of this appeal that Lakloey has standing to raise the issues discussed in Part III of this opinion.
(b) Former footnote 12 has been deleted.
Entered by the direction of the court.